Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed October 12, 2021 has been entered. The Applicant amended claims 1 and 7 and added claims 16-18. Claims 1-11 and 16-18 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed July 12, 2020. The examiner withdraws the Drawings and Claims objections in light of the amendments to the Specification, Drawings, and Claims.
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection. 
Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6, “in at least one unit cell” lacks proper antecedent basis and should read “in the at least one unit cell”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US PGPUB 2013/0016432 A1), hereinafter known as Liu, in view of Lam et al. (US PGPUB 2010/0277398 A1), and hereinafter known as Lam.
Regarding claim 1, Liu teaches (Figs. 1 and 3) a metastructure (10), EM waves (left arrows) impinging on a first surface of the metastructure (left side of 10), the metastructure (10) being located at a distance to receive the EM waves (left arrows) at a first angle (0 degrees) defined between the received EM waves (left arrows) and a normal of the first surface of the metastructure (left side of 10), the metastructure (10) being configured to transmit the EM waves (right arrows) from a second surface of the metastructure (right side of 10) opposite from the first surface (left side of 10), the EM waves being transmitted at a second angle (right arrows) defined between the transmitted EM waves (right arrows) and the normal of the first surface of the metastructure (left side of 10), the second angle (angles of right arrows in either direction) being greater in a same direction of rotation than the first angle (0 degrees), the metastructure (10) comprising: three impedance layers (3) arranged in parallel to each other, each impedance layer (3) comprising a plurality of metallization elements (21), each metallization element (21) having a first dipole (dipole of 21) and a pair of first capacitance arms (capacitance arms of 21) positioned on each end of the first dipole (dipole of 21) approximately perpendicular to the first dipole (dipole of 21) but does not specifically teach an antenna, for transmission of electromagnetic (EM) waves, the antenna comprising: a phased array having radiating elements configured to radiate the EM waves, a metastructure being located at a distance from the phased array.

    PNG
    media_image1.png
    675
    479
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    490
    289
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    375
    276
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    409
    480
    media_image4.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna of Liu with Lam to include “an antenna, for transmission of electromagnetic (EM) waves, the antenna comprising: a phased array having radiating elements configured to radiate the EM waves, a metastructure being located at a distance from the phased array,” as taught by Lam, for the purpose of improving range of coverage of an antenna (see also [0007] and [0009]).
Regarding claim 2, Liu further teaches wherein the plurality of metallization elements is configured to provide coupled electric and magnetic dipole responses ([0030]-[0033]).
Regarding claim 3, Liu does not specifically teach wherein the phased array is configured to radiate the EM waves within a first scan range and the metastructure is configured to transmit the EM waves within a second scan range, the second scan range being larger than the first scan range.
However, Lam teaches (Figs. 1 and 5) wherein the phased array (100 and 504) is configured to radiate the EM waves within a first scan range ([0037]) and the metastructure (110, 300) is configured to transmit the EM waves within a second scan range, the second scan range being larger than the first scan range ([0037]).

Regarding claim 9, Liu further teaches (Fig. 1) wherein the three impedance layers (3) comprise a pair of side impedance layers (left and right 3) and a middle impedance layer (middle 3) located between the side impedance layers (left and right 3), and each metallization element (21) located in the side impedance layers (left and right 3) further comprises: a second dipole (dipole of 22) positioned approximately perpendicular to the first dipole (dipole of 21) and crossing the first dipole (dipole of 21), and a pair of second capacitance arms (capacitance arms of 22) positioned on each end of the second dipole (dipole of 22) approximately perpendicular to the second dipole (dipole of 22). 
Regarding claim 16, Liu further teaches (Fig. 3) wherein the first and second surfaces (left and right sides of 10) are parallel.
Regarding claim 17, Liu further teaches (Fig. 3) wherein the metastructure is planar (10).
Regarding claim 18, Liu further teaches wherein the metastructure has a positive refraction index ([0031]).

Claims 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Lam as applied to claim 1 above, and in further view of Liu et al. (US PGPUB 2015/0255877 A1), hereinafter known as Liu 2.
Regarding claim 4, Liu further teaches (Fig. 1) wherein the three impedance layers (3) comprise a pair of side impedance layers (left and right 3) and a middle impedance layer (middle 3) located between the side impedance layers (left and right 3) but does not specifically teach wherein first dipoles located in a middle impedance layer are shifted relative to first dipoles located in side impedance layers.


    PNG
    media_image5.png
    312
    462
    media_image5.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna of Liu with Liu 2 to include “wherein first dipoles located in a middle impedance layer are shifted relative to first dipoles located in side impedance layers,” as taught by Liu 2, for the purpose of optimizing responsivity (see also [0176]).
Regarding claim 6, Liu further teaches further teaches (Fig. 1) wherein: the three impedance layers (3) comprise a pair of side impedance layers (left and right 3) and a middle impedance layer (middle 3) located between the side impedance layers (left and right 3) but does not specifically teach the metastructure comprises at least one unit cell having portions of the three impedance layers, and the at least one unit cell comprises one metallization element (22, Fig. 6) in each of the side impedance layers (side layers 22) and at least portions of middle-layer metallization elements (middle layer 22) in the middle impedance layer
However, Liu 2 teaches (Figs. 6 and 9) a metastructure comprises at least one unit cell having portions of the three impedance layers, and the at least one unit cell comprises one metallization element (22, Fig. 6) in each of the side impedance layers (side layers 22) and at least portions of middle-layer metallization elements (middle layer 22) in the middle impedance layer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna of Liu with Liu 2 to include “a metastructure comprises at least one unit cell having portions of the three impedance layers, and the at least one unit cell comprises one metallization element in each of the side impedance layers and at least portions of middle-layer 
Regarding claim 7, Liu does not specifically teach wherein, in at least one unit cell, at least one of the middle-layer metallization elements located in the middle impedance layer has dimensions different from dimensions of the one metallization element located in each of the side impedance layers.
However, Liu 2 teaches (Fig. 8-9) wherein, in at least one unit cell, at least one of the middle-layer metallization elements (middle layer 22) located in the middle impedance layer has dimensions different from dimensions of the metallization element (Fig. 8; [0202]) located in each of the side impedance layers (side layers of 20). 

    PNG
    media_image6.png
    503
    459
    media_image6.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna of Liu with Liu 2 to include “wherein, in at least one unit cell, at least one of the middle-layer metallization elements located in the middle impedance layer has dimensions different from dimensions of the one metallization element located in each of the side impedance layers,” as taught by Liu 2, for the purpose of improving responsivity (see also [0203]).
Regarding claim 8, Liu does not specifically teach wherein metallization elements located in the side impedance layers of the at least one unit cell have different dimensions. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna of Liu with Liu 2 to include “wherein metallization elements located in the side impedance layers of the at least one unit cell have different dimensions,” as taught by Liu 2, for the purpose of improving responsivity (see also [0203]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Lam and Liu 2 as applied to claim 4 above, and in further view of Lind (US Patent No. 6225939 B1).
Regarding claim 5, Liu does not specifically teach wherein the first dipoles located in the middle layer are shifted relative to the first dipoles located in the side impedance layers by approximately half a length of the first dipole located in the side impedance layers.
However, Lind teaches (Fig. 2) wherein first impedance elements located in a middle layer (dashed 22) are shifted relative to the first impedance elements located in side impedance layers (solid 22) by approximately half a length of the first impedance elements located in the side impedance layers (solid 22).

    PNG
    media_image7.png
    464
    588
    media_image7.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna of Liu with Lind to include “wherein first impedance elements located in a middle layer are shifted relative to the first impedance elements located in side .

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Lam as applied to claim 9 above, and in further view of Yoshida et al. (US Patent No. 7804439 B2), hereinafter known as Yoshida.
Regarding claim 10, Liu does not specifically teach wherein the middle impedance layer further comprises central elements positioned between the first capacitance arms of neighboring metallization elements located in the middle impedance layer.
However, Yoshida teaches (Fig. 3) wherein an impedance layer (6) further comprises central elements (19) positioned between first arms of neighboring metallization elements (12) located in the impedance layer (6).

    PNG
    media_image8.png
    594
    571
    media_image8.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna of Liu with Yoshida to include “wherein an impedance layer further comprises central elements positioned between first arms of neighboring metallization elements 
Regarding claim 11, Liu further teaches (Fig. 1) wherein the metallization elements (21 and 22) located in the middle impedance layer (middle 3) further comprise third dipoles (dipole of 22) positioned approximately perpendicular to the first dipole (dipole of 21) located in the middle impedance layer (middle 3) and a pair of third capacitance arms (capacitance arms of 22) positioned on each end of the third dipole (dipole of 22) approximately perpendicular to the third dipole (dipole of 22). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/YONCHAN J KIM/Examiner, Art Unit 2845                                              

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845